04/13/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA                                      Case Number: DA 21-0569


                                        DA 21-0569


                                                                              FILED
                                                                              APR 13 2022
 IN THE MATTER OF G.M.P.,                                                Bowen Greenwood
                                                                            of S
                                                                                     ta
                                                                                     e Court
                                                                  11   C5
                                                                        1 4  tp-
                                                                               ) 44;

        An Alleged Incapacitated Person.




       Upon consideration of Appellant's motion for extension of time, and good cause
appearing,
       IT IS HEREBY ORDERED that Appellant has until April 19, 2022, within which
to file the reply brief.
       No further extensions will be granted.
       DATED this )        day of April, 2022.
                                                 For the Court,




                                                              Chief Justice